Citation Nr: 0838807	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-35 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent from March 12, 2002 and 70 percent from August 10, 
2006 for post-traumatic stress disorder (PTSD) with alcohol 
abuse.

2.  Entitlement to a compensable disability rating for the 
residuals of a shrapnel wound of the back.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board remanded the case in June 2006 
for additional development.  While on remand, the RO assigned 
a staged rating of 70 percent for PTSD, effective August 10, 
2006.


FINDINGS OF FACT

1.  For the initial rating appeal period prior to August 10, 
2006, the veteran's PTSD has manifested symptoms that most 
nearly approximate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)

2.  From August 10, 2006, the veteran's PTSD has manifested 
symptoms that most nearly approximate occupational and social 
impairment, with deficiencies in most areas due to such 
symptoms as:  intermittently illogical, obscure, or 
irrelevant speech; near-continuous depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; difficulty in adapting 
to stressful circumstances; and inability to establish and 
maintain effective relationships.

3.  The veteran's residuals of a shrapnel wound consist of a 
7.5 cm scar on his back that does not limit range of motion, 
is not unstable, and is not painful on examination. 


CONCLUSION OF LAW

1.  For the initial rating appeal period prior to August 10, 
2006, the criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2007).

2.  From August 10, 2006, the criteria for a disability 
rating in excess of 70 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2007).

3.  The criteria for a compensable rating for residuals of a 
shrapnel wound have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings are in effect 
here.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 30 
percent, effective March 12, 2004, and 70 percent, effective 
August 10, 2006, the only issues on appeal are whether higher 
ratings are warranted.  The general rating formula for mental 
disorders assigns a 50 percent rating on the basis of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

A.  From March 12, 2002 to August 9, 2006

The veteran underwent VA examinations for PTSD in February 
and March 2003.  The February 2003 VA examiner noted that the 
veteran smelled of alcohol during the examination and 
reported consuming two or three beers per day.  The veteran 
had been arrested four times.  He had thoughts of suicide but 
never a plan or attempt.  The examiner noted that the veteran 
had two or three nightmares per year and that it was not a 
big problem.  The March 2003 VA examination was more 
detailed.  That examiner also noted that the veteran smelled 
of alcohol and diagnosed alcohol abuse secondary to PTSD.  
The March examiner noted that the veteran was self-employed 
because he had difficulty getting along with bosses and 
coworkers.  He suffered intrusive recollections, flashbacks, 
problems in crowds, social anxiety, sleep problems, and 
hypervigilance.  He had no hallucinations or delusions and 
was oriented times three.  He performed poorly on a simple 
concentration task and his insight and judgment were at best 
adequate.  The examiner summarized the veteran's symptoms as 
moderate impairments in social and occupational functioning.  
The examiner assigned a GAF score of 65.

The June 2005 Board hearing testimony and VA treatment 
records for this time period are consistent with the VA 
examinations.  

B.  From August 10, 2006 to the present

The veteran underwent another VA examination for his PTSD in 
August 2006.  The examiner was the same physician who had 
conducted the March 2003 examination.  The examiner noted an 
increased severity in symptoms since the earlier examination.  
The examiner indicated that the veteran denied drinking 
alcohol that day but smelled of alcohol and slurred his 
speech.  He reported drinking as many as 12 beers per day.  
His affect was somewhat labile.  The veteran's nightmares 
increased in frequency to one to two nightmares per week.  
The intrusive recollections have become worse.  The veteran's 
level of personal and social adjustment is moderately 
impaired.  The examiner assigned a GAF score of 54.

The effective date for the increase to 70 percent must be the 
date of the VA examination, August 10, 2006, because this is 
the date an increase in severity of the PTSD symptoms were 
observed and noted.  No rating higher than 70 percent can be 
assigned for any time period because the next higher rating 
is 100, which can only be assigned on the basis of total 
occupational and social impairment.  

II.  Residuals of shrapnel wound

Although the claim for an increased rating for residuals of a 
shrapnel wound is not an initial ratings claim, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran has a scar on his back from a shrapnel wound.  He 
reports pain in the area at the end of the day.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.

The veteran underwent a VA examination for the residuals of a 
shrapnel wound to his back in April 2003.  The VA examiner 
reported that the veteran has no discomfort except after a 
full day of work.  The veteran describes the discomfort as 
"cold numb pain."  The scar measures 7.5 cm and is 
superficial, non-adherent, non-tender, and not discoloured.  

Because of the scar's characteristics and because there is no 
evidence that the scar causes limitation of motion or any 
functional limitation, no compensable rating can be assigned 
under any of the relevant diagnostic codes.

III.  Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's May 2002 notice letter described the evidence 
necessary to file claims for an increased rating, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  The 
veteran was given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in July 2006, followed by 
a subsequent supplemental statement of the case.  Thus, the 
Board concludes there was no prejudice to the veteran in the 
timing of this notice.  To whatever extent Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concerning the specific notice 
to be given in claims for increase, requires more extensive 
notice, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  He appealed the 
disability evaluations assigned.  He was given the specific 
requirements for an increased rating for the disability at 
issue in the rating decision and in the statement of the 
case, so he has actual notice of those criteria.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records and VA examinations.


ORDER

Entitlement to a disability rating in excess of 30 percent 
from March 12, 2002 and 70 percent from August 10, 2006 for 
post-traumatic stress disorder (PTSD) with alcohol abuse is 
denied.

Entitlement to a compensable disability rating for the 
residuals of a shrapnel wound of the back is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


